Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.

Claim Status
Claims 17-21 are cancelled.
Claims 1-16 and 22-25 are currently pending and under examination herein.
Claims 1-16 and 22-25 are rejected.
Claims 1, 3, 14-15, and 29 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/848,039 filed 15 May 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 15 May 2019. 
		
Information Disclosure Statement
The information disclosure statements (IDS) filed on 13 December 2021 and 2 February 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from the IDS is included with this Office Action.

Response to Amendment
The amendment filed on 1 November 2021 has been entered.  Amendment of claims 1-3, 23 and 25 is acknowledged.  
The objection to claim 22 is withdrawn in view of Applicant's amendments.
The previous rejections under 35 USC § 102 and 103 are withdrawn in view of Applicant's claim amendment further limiting the prebiotic component in claims 1, 23 and 25. 

Specification
The disclosure is objected to because of the following informalities: "glycyl radical enzyme" is misspelled in [43], [106] and [117]. "Glycidyl" should be amended to "Glycyl".  Appropriate correction is required.

Claim Objections
In claim 1, line 10, "caproic acid," should be followed by "and". In line 12, "or" should be amended to "and".  The alternative limitation in lines 11-12 is inconsistent with the Markush language used in the two components.  Applicants should amend the group consisting of powder, capsule, tablet, edible solid, gel, and liquid”.
In claim 3, line 3, "oligosaccaride" is misspelled and should be amended to "oligosaccharide". In line 5, the comma after psyllium fiber should be replaced with a period.
Claim 14 contains extraneous words. Examiner suggests deleting "one or more".
In claim 15, line 2, "berberine, derivative thereof," should be amended to "berberine or a derivative thereof,".
In claim 25, line 9, "or" should be amended to "and".  The alternative limitation in lines 8-9 is inconsistent with the Markush language used in the two components.  Applicants should amend lines 8-9 to “wherein the autobiotic composition is in a dosage form selected from the group consisting of powder, capsule, tablet, edible solid, gel, and liquid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited). 
Regarding claims 1-3, 6-7, and 25, Luchansky teaches a synergistic animal feed composition comprising, in combination, tributyrin and a pre-biotic compound, preferably a non-digestible oligosaccharide (NDO). The pre-biotic compound is essentially non-digestible by the host animal but is fermentable by intestinal microflora present in the colon of the host animal. In the most preferred embodiment, the NDO is lactitol.  Other preferred pre-biotic compounds include fructo-oligosaccharides and galacto-oligosaccharides other than lactitol and/or other pre-biotics.  The combination of tributyrin and a pre-biotic such as lactitol is synergistic in that the two ingredients are believed to generate butyric acid in the intestine of an animal host, while simultaneously encouraging the growth of beneficial bacteria in the lower intestine, thereby synergistically increasing the rate of weight gain and/or feed utilization of the animals.  (Luchansky Col. 2, line 66- Col. 3, line 14). The subject composition is particularly useful when used as a feed additive for humans, swine, cattle, poultry, dogs, cats, Luchansky Col. 3, line 65-67). The feed is produced by admixing tributyrin and the pre-biotic to a base feed ration suitable for the animal being fed. If the base feed is not already particulate in nature, the tributyrin and pre-biotic may be added at the same time the base feed is pulverized (powder) and/or granulated (edible solid) (Luchansky Col. 4, lines 15-24).
Luchansky teaches non-digestible oligosaccharides and other prebiotics, but does not specifically teach cellulose, plant fiber, resistant starch, psyllium fiber, or pectin as recited in claims 1-3, 23 and 25.
Holscher discloses a dietary strategy for modulating the microbiota is consumption of dietary fiber and prebiotics that can be metabolized by microbes in the gastrointestinal tract (Holscher Abstract, lines 4-5).  Holscher teaches the impact of fiber consumption on the gastrointestinal microbiota varies on the type of fiber consumed (Holscher Pg. 173, Col. 1, Dietary Fiber, lines 1-3). Plant-based fibers can be separated into fibers derived from cereals and grains, fruits, vegetables, nuts and legumes. Bananas contain resistant starch and inulin-type fructans, while apples are a source of pectin. Diets rich in plant-based foods provide many different types of dietary fibers thereby supporting a more diverse microbiota composition (Holscher Pg. 173, Col. 2, ¶ 2, lines 7-9, lines 13-17). Insoluble fibers, such as cellulose, are generally poorly fermented by gut microbes, but their presence in the diet increases gut transit rate and thus reduces the amount of time available for colonic bacterial fermentation of non-digested foodstuff. Psyllium is also a nonfermentable fiber; however, its high solubility and viscosity results in unique therapeutic effects including improved glycemic control and reduced blood cholesterol levels. Fibers that are highly fermentable while Holscher Pg. 173, Col. 2, ¶3). Slowed glucose absorption and binding of bile acids, the mechanisms underlying the physiological benefits of psyllium, beta-glucans, and pectin, are also purported to impact the gastrointestinal microbiota (Holscher Pg. 174, Col. 1, ¶ 1, lines 2-6). Soluble fibers, such as short-chain fructooligosacchaides (FOS) and pectin are metabolized by bacteria more proximally in the gastrointestinal tract (e.g., the ileam and ascending colon) while fibers that are less soluble, such as cellulose, can be partially fermented in the distal colon where transit time is slower, and bacterial densities are higher (Holscher Pg. 174, Col. 1, ¶ 2, lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Luchansky's composition with Holscher's fiber/prebiotic, because the prebiotic in Luchansky's composition beneficially affect a host animal by preferentially stimulating the growth and/or activity of one or a limited number of bacteria in the colon (Luchansky Col. 2, lines 57-61) and Holscher's disclosed dietary fiber/prebiotics achieve the same outcome. In this combination, both compositions are performing the same functions they would if they were separate and the combination would have yielded nothing more than predictable results. Furthermore, Holscher teaches a variety of dietary fibers (e.g., cellulose, pectins) and resistant starches is more supportive of a varied gastrointestinal microbial community (Holscher Pg. 175, Col. 2, Dietary consumption of fiber and prebiotics modulates the microbiota, lines 9-15).
claims 5 and 23, Luchansky does not disclose probiotics in the composition; therefore, the claim limitation is met (Luchansky Col. 2, line 66- Col. 3, line 14).  
Regarding claim 11, Luchansky teaches encapsulation in lipid vesicles by admixing the prebiotic and tributyrin with a liquefied portion of long-chain fatty acids and spray-drying the mixture to yield capsules (Luchansky Col. 5, line 61- Col. 6, line 5). The word "capsule" has not been given a specific definition in the specification.  The broadest reasonable interpretation includes the lipid microencapsulated form; therefore claim 11 is obvious over Luchansky in view of Holscher. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Ichim (Ichim, T. et al., Experimental support for the effects of a probiotic/digestive enzyme supplement on serum cholesterol concentrations and the intestinal microbiome, 2016, Journal of Translational Medicine, 14(184), 1–9; previously cited). 
Regarding claim 4, Luchansky in view of Holscher does not teach the composition comprises one or more enzymes that promote enzymatic breakdown of the prebiotic component in the gastrointestinal tract.
Ichim teaches capsules containing a proprietary blends of probiotics; specifically, Bifidobacterium infantis, Bifidobacterium bifidum, Lactobacillus acidophilus, Lactobacillus salivarius, Lactobacillus plantarum, Lactobacillus rhamnosus, Ichim Pg. 2, Col. 2, Methods, Daily Body Restore ¶ 1, as evidenced by Instant Specification [42], discloses examples of enzymes that promote digestion of the prebiotic component include amylase, xylanase). Ichim further discloses the probiotic strains in DBR (Daily Body Restore) are metabolically active and can modulate cholesterol metabolism in a favorable manner.  In a mouse model intended to simulate high fat, high sugar diets, DBR treatment afforded significant reductions in harmful LDL and improvements in HDL, even improving cholesterol profiles relative to those of control mice fed normal low fat diets. What is more, in the Shime® model that simulates the compartments of the gastrointestinal tract, addition of DBR to the vessels had a positive impact on the activity of intestinal microbiota.  Microbial fermentation was increased by DBR, as evidenced by increased lactate acid production in the reactors and an increase in lactobacilli (Ichim Pg. 7, Col. 1, ¶ 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky and Holscher's composition to further comprise one or more enzymes that promote enzymatic breakdown of the prebiotic component in the gastrointestinal tract, as taught by Ichim, because treatment with digestive enzymes has a positive impact on the activity of intestinal microbiota.  The digestive enzymes likely contribute to increased nutrient absorption in vivo (Ichim Pg. 7, Col. 1, ¶ 1, lines 9-11 and lines 20-23). Luchansky, Holscher and Ichim disclose nutritional compositions that promote the gastrointestinal microbiome. One would . 
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Craciun (Craciun, S. et al. Microbial conversion of choline to trimethylamine requires a glycyl radical enzyme, 2012, PNAS, 109(52): 21307-21312; previously cited). 
Regarding claims 8 and 22, Luchansky in view of Holscher does not teach the composition further comprises an enzyme that is beneficial to the microbiome, wherein the enzyme is glycyl radical enzyme.
Craciun teaches choline and trimethylamine (TMA) are important nitrogen containing metabolites that perform fundamental roles in biological pathways throughout nature. Choline is an essential nutrient for higher organisms, including humans, contributing to cell membrane function, methyl transfer events, and neurotransmission. TMA is used as a carbon source by bacteria (Craciun Pg. 21307, Col. 1, ¶ 1, lines 1-7).  Glycyl radical enzyme promotes the C-N bond cleavage (of choline to produce TMA) (Craciun Pg. 21307, Col. 1, ¶ 1, line 16-¶ 2, line 5). This chemical  transformation plays a significant role in many biological systems and impacts both the environment and human health. It has long been recognized that symbiotic gut Craciun Pg. 21307, Col. 1, ¶ 2, lines 5-10).
The person of ordinary skill would have had a reasonable expectation of success in adding glycyl radical enzyme disclosed by Craciun into Luchansky and Holscher's composition, because Craciun suggests the importance of this metabolic activity (of glycyl radical enzyme) within the human microbiota and the environment (Craciun Abstract, lines 15-18).  A skilled artisan would have been motivated to add Craciun's gylcyl radical enzyme to the composition, because the chemical transformation (of choline to trimethylamine via glycyl radical enzyme) plays a significant role in many biological systems and impacts both the environment and human health (Cranciun Pg. 21307, Col. 1, ¶ 2, lines 5-7). 

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Carpenter (US9717767B2; 26 August 2020 IDS Document; previously cited).
Regarding claims 9 and 10, Luchansky in view of Holscher does not teach a seedbiotic/probiotic.
Carpenter teaches a composition comprising a mixture comprising a prebiotic; a probiotic comprising a mixture of Pediococcus acidilactici, Pediococcus pentosaceus, and Lactobacillus plantarum microorganisms (seedbiotic) produced by submerged liquid Carpenter Claim 1; as evidenced by the instant specification ¶ 38, lines 4-7: A seedbiotic may include one or more probiotic bacteria, such as one or more bacteria from the genera Bacillus, Lactobacillus, or Bifidobacteria.  Examples of useful probiotic bacteria include Lactobacillus plantarum). Carpenter teaches a method for treating a digestive disorder comprising orally administering the composition (Carpenter Claim 17, Claim 18) and the compositions are formulated for oral administration including chewable foods, beverages, liquids, tablets, capsules, powders, and granulates (Carpenter Col. 6, lines 62-64).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify Luchansky and Holscher's composition to further comprise a probiotic, as taught by Carpenter, because the ingestion of probiotic bacteria can potentially stabilize the immunologic barrier in the gut mucosa by reducing the generation of local pro-inflammatory cytokines, and mitigate some chronic conditions characteristic of Chron's disease and food allergy (Carpenter Col. 1, lines 57-65). Carpenter also discloses a composition comprising a prebiotic and a probiotic; therefore, one of ordinary skill would reasonable expect adding Carpenter's probiotic to Luchansky and Holscher's composition would yield predictable results.   

Regarding claims 14 and 15, Luchansky in view of Holscher does not teach one or more blood sugar and/or insulin regulators. 
Carpenter teaches a formulation comprising the composition of claim 1 (prebiotic, probiotic, postbiotic), wherein the formulation comprises a botanical (Carpenter Claim 5); wherein the botanical is aloe vera (Carpenter Claim 9).
.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Hughes (US4627808; previously cited). 
Regarding claim 12, Luchansky in view of Holscher does not teach the dosage form is a dual chamber capsule having an exterior wall, an interior wall, an outer chamber enclosed between the exterior wall and the interior wall, and an inner chamber enclosed by the interior wall, and wherein one of the prebiotic or postbiotic is contained in the outer chamber and another one of the prebiotic or postbiotic is contained in the inner chamber.
Hughes teaches multiple chamber capsules, each capsule having more than one chamber, to contain in at least one chamber any desired quantity of pharmaceutical, Hughes Col. 1, lines 27-39).  The open end section of the interior chamber wall 29 is formed at a suitable radius to provide a retainer flap 29b folded at a right angle to meet the inner surface of the exterior wall of the capsule cap part 28a, prior to closure of the filled multiple chamber capsule, as shown in FIG. 11 (Hughes Col.4, lines 8-13; Figure 11). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage form of Luchansky and Holscher's composition to a dual chamber capsule, wherein the prebiotic and postbiotic are contained in different chambers, because Hughes teaches the advantage of dispensing and administering different substances together (Hughes Col. 2, lines 27-34: It is a further object of my invention to provide a vehicle which is a means to dispense and administer simultaneously in a single unit vehicle any desired quantities of different pharmaceutical, dietary, or nutritional or other appropriate substances and pharmaceutical devices, to meet a requirement wherein two mutually incompatible drugs or other substances or devices are prescribed or dispensed and administered together).  
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Cavaleri (US20170290792A1; 26 October 2020 IDS Document; previously cited). 
Regarding claim 13, Luchansky in view of Holscher does not teach an exogenous ketone body component.
Cavaleri teaches compositions that include combinations of short chain fatty acids (e.g., butyrate) and ketones (e.g., beta-hydroxybutyrate) may be used for sustaining elevated lumen and serum short chain fatty acid (SCFA) and/or ketone concentrations intended for therapeutic applications, such as body mass alteration, support of insulin activity, and support of cognitive activity (despite probiotic (microbiome) status and diet).  The compositions may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luchansky and Holscher's composition to further comprise exogenous ketone, as taught by Cavaleri, because it may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19). Luchansky- Holscher's composition and Cavaleri's composition both contain short chain fatty acids . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) as applied to claim 1 above, and further in view of Petralia (US20130337116A1; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 16, Luchansky in view of Holscher does not teach one or more components that reduce intestinal permeability selected from fulvic acid, shilajit, and compounds containing fulvic acid and/or humic acid.
Petralia teaches a nutritional composition comprising at least one plant food and at least one mineral food selected from the group consisting of shilajit, humic acid, fulvic acid (Petralia Claim 1).  Petralia also teaches beneficial bacterial are commonly referred to as probiotics (Petralia ¶ 169, lines 1-2) and beneficial bacteria may be combined with one or more of the plant and mineral substances such as aloe vera, sea vegetables, shilajit, fulvic acid, humic acid, and sea minerals in their various forms (Petralia ¶ 160, lines 10-13).  Dietary fulvic acids assist the body in maintaining proper mineral balance by its ability to chelate excess minerals (Petralia ¶ 188, lines 16-18) and fulvic acid enhances the availability of nutrients and makes them more readily absorbable (Petralia ¶ 190, lines 1-2).
. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Luchansky (US6217915B1; previously cited) in view of Holscher (Holscher, H. Dietary fiber and prebiotics and the gastrointestinal microbiota, 2017, Gut Microbes, 8(2): 172-184; newly cited) and Craciun (Craciun, S. et al. Microbial conversion of choline to trimethylamine requires a glycyl radical enzyme, 2012, PNAS, 109(52): 21307-21312; previously cited) as applied to claim 8 above, and further in view of Cavaleri (US20170290792A1; 26 October 2020 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 24, Luchansky, Holscher and Craciun do not teach an exogenous ketone body component.
Cavaleri teaches compositions that include combinations of short chain fatty acids (e.g., butyrate) and ketones (e.g., beta-hydroxybutyrate) may be used for sustaining elevated lumen and serum short chain fatty acid (SCFA) and/or ketone concentrations intended for therapeutic applications, such as body mass alteration, Cavaleri ¶ 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Luchansky, Holscher and Craciun to further comprise exogenous ketone, as taught by Cavaleri, because it may be useful for treating or preventing obesity, insulin resistance, metabolic syndromes, cognitive deficits, IBS, IBD, epilepsy, atrophy, and catabolism (Cavaleri ¶ 19). ). Luchansky and Holscher's composition and Cavaleri's composition both contain short chain fatty acids for nutritional benefits; therefore, one would have a reasonable expectation of success in adding Cavaleri's exogenous ketone to Luchansky and Holscher's composition.

Response to Arguments
Applicant’s arguments filed 1 November 2021 with respect to claims 1-3, 5-7, 11, 23 and 25 (Arguments Pg. 7, ¶ 4-6) have been considered but are moot because the arguments do not apply to the new grounds of rejection made under 35 U.S.C. 103 over Luchansky (US6217915B1) in view of Holscher.

Applicant's arguments regarding the 103 rejections have been fully considered but they are not persuasive. Applicant argues the secondary references fail to cure the 

Applicant traverses the rejection of claim 4 by arguing there was no teaching or suggestion that would have motivated the skilled person to combine Luchansky with Ichim, because Luchansky is primarily interested in providing feed for farm animals and Ichim discloses digestive enzymes for humans (Arguments Pg. 8, ¶ 2).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill would have been motivated to add enzymes to Luchansky's composition, because treatment with digestive enzymes has a positive impact on the activity of intestinal microbiota and can increase nutrient absorption in vivo. Furthermore, Luchansky's animal feed composition is suitable to meet the nutritional needs of animals including humans (Claim 2).  

.
In response to applicant's argument that Craciun is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Craciun discloses teachings regarding glycyl radical enzyme and the human microbiome. These teachings are relevant to the Luchansky's disclosure of nutritional compositions for supporting the microbiome. One of ordinary skill would have been motivated in combining the teachings, because Craciun suggests the importance of this metabolic activity (of glycyl radical enzyme) within the human microbiota and the environment (Craciun Abstract, lines 15-18).

Applicant argues the rejection of claims 9-10 and 14-15 by asserting there was no teaching or suggestion that would have motivated the skilled person to combine Luchansky with Carpenter, because Luchansky is primarily interested in providing feed for farm animals and Carpenter discloses components for human health (Arguments Pg. 9, ¶ 1).
As detailed in the rejection above, one of ordinary skill would have been motivated to add a probiotic or aloe vera to Luchansky's composition, because Carpenter discloses similar compositions with the enhanced benefit of stabilizing the 

 Applicant traverses the rejection of claim 12 by arguing Hughes does not cure the deficiencies of Luchansky relative to claim 1 (Arguments Pg. 9, ¶ 2).
This argument is not persuasive for the same reason applied to claim 1 above. 

Applicant argues no teaching or motivation for the combination of Luchansky and Cavaleri in the rejection of claims 13 and 24, because Luchanksy discloses feed for farm animals, while Cavaleri discloses exogenous ketones for human consumption (Arguments Pg. 9, ¶ 3). 
Contrary to Applicant's assertion, Luchansky discloses a feed composition suitable for animals and humans. One of ordinary skill would be motivated to combine the teachings of Luchansky and Cavaleri for increasing the benefits of the nutritional composition as detailed in the rejection above.
The prior art rejection of claim 24 has been withdrawn due its dependency on claim 22 as indicated in the section for Allowable Subject Matter. 

Applicant traverses the rejection of claim 16 by arguing Luchanksy discloses feed for farm animals, while Petralia discloses mixed plant and mineral foods for an entirely different purpose (Arguments Pg. 10, ¶ 1). 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grootaert (Grootaert, C. Comparison of prebiotic effects of arabinoxylan oligosaccharides and inulin in a simulator of the human intestinal microbial ecosystem, 2009, FEMS Microbiology Ecology, 69: 231-242) discloses arabinoxylan oligosaccharides as a prebiotic that benefit the intestinal microbial ecosystem. Walton (Walton, G. et al. A randomised, double-blind, placebo controlled cross-over study to determine the gastrointestinal effects of consumption of arabinoxylan-oligosaccharides enriched bread in healthy volunteers, 2012, Nutrition Journal, 11(36): 1-11) discloses prebiotics, such as arabinoxylan-oligosaccharides lead to beneficial shifts in the microbiota. Sanchez (Sanchez, J. I. et al. Arabinoxylan-oligosaccharides (AXOS) affect the protein/carbohydrate fermentation balance and microbial population dynamics of the Simulator of Human Intestinal Microbial Ecosystem, 2009, Microbial Biotechnology, 2(1): 101-113) discloses arabinoxylan-oligosaccharides are a class of prebiotics and are promising candidates to modulate the microbial metabolism in the distal colon.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657